Order, Supreme Court, New York County (Marylin Diamond, J.), entered February 22, 2002, which, in an action for breach of severance agreements, denied plaintiff employees’ motion for summary judgment and granted defendant employer’s cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly held that defendant’s former president, for whom plaintiff's worked as assistants and whose term of office was expiring, lacked apparent authority to enter into the subject severance agreements (see Arol Dev. Corp. v Whitman & Ransom, 215 AD2d 145, 146 [1995]). Concur — Mazzarelli, J.P., Sullivan, Ellerin, Lerner and Marlow, JJ.